Case 6:19-Cv-00279-ACC-G.]K Document 1 Filed 02/11/19 Page 1 of 5 Page|D 1

uNlTED sTATEs DlsTRlcT couRT
MlDDLE DlsTRlcT oF FLoRlDA
oRLANDO DlvlsloN i=F:i:'§ 1 i F::

cAsEN0:10` 1611/\)%{130\1’1 1161

FLOR|DA UBC HEALTH FUND; JANlES F. BANKS, JR.,
HAROLD R|CHARDSON, H. PRESTON TAYI_OR, FRANK
D’ANGELO, J||VlNilE JORDAN, PAUL FRENCH, CLARENCE
“B|LLY” CA|VIPBELL, CL|FFORD TUCKER, RANDY PAGE,
MATTHEVV SWANSON, AL REAUX, DOUGLAS WALKER,
K|RK R|DDLE, JOSEPH N|. CREVVS, DAV|D TANKERSLEY,
CONRAD VARNUM, CARLOS RANON, and LOU|S KINNEY1
as TRUSTEES OF THE FLOR|DA UBC HEALTH FUND;
FLOR|DA UBC SUPPLE|V|ENTAL PENS|ON FUND; JA|V|ES F.
BANKS, JR.,H. PRESTON TAYLOR, PAUL FRENCH,
CLIFFORD TUCKER, CONRAD VARNUM and FRANK
D'ANGELO, as TRUSTEES OF THE FLOR|DA UBC
SUPPLE|V|ENTAL PENS|ON FUND; FLOR|DA CARPENTERS
TRA|N]NG TRUST FUND; FLOR|DA CARPENTERS
REG|ONAL COUNC|L

P|aintiffs,
v.

ODOi\/I CONSTRUCT|ON COMPANY, |NC.
an A|abama corporation,

Defendants.

 

COMPLA|NT
GENERAL ALLEGAT]ONS

COME NOW the P|aintiffs, and file this Comp|aint against Defendant, and
allege the following:
1. This Court has jurisdiction pursuant to Section 301 of the Labor
N|anagement Re|ations Act of 1947, as amended (29 USC §185),
(hereinafter referred to as the “Act"), and §502 and §515 of the
Emp|oyee Retirement |ncome Security Act0f1974(29 USC §1132 and
§1145) (hereinafter referred to as "ER!SA").

Case 6:19-Cv-00279-ACC-G.]K Document 1 Filed 02/11/19 Page 2 of 5 PagelD 2

Plaintiffs are as follows:

A. The F|orida UBC Health Fund (hereinafter “Hea|th Fund”), is an
Emp|oyee Benetit Plan which is a multi-employer employee
benefit plan within the meaning of ER|SA.

B. The F|orida Carpenters Supplemental Pension Plan (hereinafter
“Supp|emental Pension Fund”), is an Emp|oyee Benet"it Plan
which is a multi-emp|oyer employee benefit plan within the
meaning of ER|SA.

C. The F|orida Carpenters Training Trust Fund (hereinafter
“Apprenticeship Fund”), is a multi-employer employee benefit
plan within the meaning of ER|SA.

D. The named individuals (hereinafter “Trustees”) are Trustees and
Fiduciaries of the named employee benefit plans.

E. The F|orida Carpenters Regiona| Counci| is an unincorporated
labor organization

The Defendant is a corporation organized and existing under the laws

of the State of A|abama, but doing business in the State of Florida.

The contributions due are due for work performed in Orange County,

F|orida within this judicial district.

The Defendant is an employer engaged in commerce within the meaning

of the Act.

COUNT l

TRUSTEES AND EMPLOYEE BENEF|T PLANS CLA|M FOR UNPA|D
CONTR|BUT|ONS, LIQU|DATED DAMAGES, |NTEREST AND ATTORNEY’S

FEES UNDER ER|SA §502 AND §515

P|aintiff Plans and Trustees sue Defendant and allege:

6.

Plaintiffs’ re-a|lege and adopt by reference the allegations in paragraphs
1 - 5

The Defendant is obligated to provide monthly contribution report forms
and make contributions to the Trustees of the multi-employer Plan(s)

Case 6:19-cv-00279-ACC-G.]K Document 1 Filed 02/11/19 Page 3 of 5 PagelD 3

10.

11.

12.

13.

under the terms of a collectively bargained agreement Pertinent pages
of said agreement are attached hereto and made a part hereof and are
designated as P|aintiffs' Exhibit "A".

Said contributions are to be made to Plaintiffs.

The contributions due are for work performed in this judicial district from
the months of February, 2018 - July, 2018.

The Defendant has failed to pay the contributions due in a timely
manner, and has failed to provide monthly contribution report forms for
the time period of February, 2018 - July, 2018.

Plaintiffs are entitled to an audit of Defendant’s books and records in
order to determine the contributions due for the months in which
Defendant has not provided report forms.

The Plaintiffs are entitled to a reasonable attorney's fee for the
maintenance of this action and the costs of bringing this action,
P|aintiffs are entitled to liquidated damages, both for the contributions
currently unpaid as well as for prior late payments and payments due
after filing of suit herein, pursuant to the collectively bargained

agreement and/or Trust Agreement and/or ER|SA.

WHEREFORE, Plaintiffs’ Plans and Trustees pray that this Court grant unto

them the following relief:

14.

15.

16..

That the Court allow for an accounting of the Defendant’s records to
ascertain the correct amount of contributions to be paid.

That the Defendant be ordered to pay a reasonable attorney's fee forthe
prosecution and maintenance of this action, costs for bringing this
action, interest and liquidated damages

That a Final Judgment for damages be entered in favor of the Plaintiffs’
Plans and Trustees and against the Defendant by reason of the above
for:

A. Unpaid contributions

B. liquidated damages.

Case 6:19-cv-00279-ACC-G.]K Document 1 Filed 02/11/19 Page 4 of 5 PagelD 4

17.

C. lnterest.
D. Reasonable attorney's fees.
That the Court grant such other relief as it deems just and proper.

COUNT l|

UNlON CLA|M FOR UNPA|D DUES CHECKOFF PAYMENTS

WlTHHELD FROM WAGES OF EMPLOYEES

Plaintiff Union sues Defendant and allege:

18.

19.

20.

21.

22.

Plaintiffs’ re-al|ege and adopt by reference the allegations in paragraphs
1 - 5.

Pursuant to the collective bargaining agreement, the Defendant has
withheld dues check-off payments from the wages of its employees but
has failed and refused to remit such contributions to the Union in
accordance with the collective bargaining agreement.

The Defendant has failed to pay the contributions due in a timely
manner, and has failed to provide monthly contribution report forms for
the time period of February, 2014 through l\/lay, 2014.

The Plaintiffs are entitled to an audit of the books and records of the
Defendant to determine that appropriate contributions have been made.
The Union is entitled to a judgment for the unpaid dues check-off

payments

WHEREFORE, Plaintiffs’ Union and Trustees pray that this Court grant unto

them the following relief:

23.

That a Final Judgment for damages be entered in favor of the Plaintiff
Union and Trustees against the Defendant by reason of the above.

Dated: February 7, 2019

Case 6:19-cv-00279-ACC-G.]K Document 1 Filed 02/11/19 Page 5 of 5 PagelD 5

Respectfully submitted,

VENABLE LAW F|RM, P.A.

By S/VV. Eric Venable

W. Eric Venable, Esquire
Trial Attorney for P|aintiffs
F|orida Bar: 149593

7402 N. 56th Street, Suite 380
Tampa, F|orida 33617
(813) 985-7122 - Telephone
(813) 985-8622 - Facsimile

eric@venab|elawfirm.com

CERT|F|CATE OF SERV|CE

l HEREBY CERT|FY that a true and correct copy of the foregoing Complaint
has been furnished to the Secretary of Treasury and the Secretary of Labor in
accordance with the Employee Retirement |ncome Security Act of 1974, by U.S. l\/lai|,
Certified Mail/Return Receipt Requested, this 7h day of February, 2019.

Respectfully submitted,
VENABLE LAW F|RM, P.A.

By S/W. Eric Venable

W. Eric Venable, Esquire
Tria| Attorney for P|aintiffs
F|orida Bar: 149593

7402 N. 56th Street, Suite 380
Tampa, F|orida 33617
(813) 985-7122 - Telephone
(813) 985-8622 - Facsimile

eric@venab|e|awfirm.com

\\172.16.2.4\c\Main Files\DLlT\FUBC\Odom Corisl.ruction\Comglaint inal.wg

